DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1. Claims 3-4, 9, 13-14, 20-21, and 26-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. Claims 1-2, 6-8, 10-12, 15-19, 23-25 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geisner et al. (US 20120206452) in view of Jot et al. (US 6,917,686).
Regarding claims 1 and 18, Geisner discloses a device comprising: a memory configured to store audio data representative of a soundfield (Paragraphs: 0061 and 0075: Grisner discusses storeing data in image and audio data buffers; and discusses a head mounted display device with a memory accessible to the processing unit for storing processor readable instructions and data); and one or more processors coupled to the memory, and configured to: obtain occlusion metadata representative of an occlusion within the soundfield in terms of propagation of sound through the occlusion (Paragraphs: 0008, 0041, 0077 and 13B: Geisner discusses how a system determining whether an audio occlusion relationship between the virtual object and the real 
Geisner discloses the invention set forth above but does not specifically points out “the occlusion separating the soundfield into two or more sound spaces”
Jot however discloses a system wherein the occlusion separating the soundfield into two or more sound spaces (Col.2 lines 65-67, Col.3 lines 1-3, Col.4 lines 52-66, and Col.11 lines 19-22: Jot discusses how an Occlusion occurs when a wall that separates two environments comes 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed before the effective filling date of the invention to modify the invention of Geisner, and modify a system wherein the occlusion separating the soundfield into two or more sound spaces, as taught by Jot, thus the intensity and direction of the reflections and late reverberation are adjusted automatically, according to the position and directivity of the sound sources, relative to the position and orientation of the listen, as discussed by Jot.   
Regarding claims 29 and 30, Geisner discloses a method comprising: obtaining, by a device, occlusion metadata representative of an occlusion within a soundfield in terms of propagation of sound through the occlusion (Paragraphs: 0008, 0041, 0077 and 13B: Geisner discusses how a system determining whether an audio occlusion relationship between the virtual object and the real object exists based on one or more sound occlusion models associated with one or more physical properties of an occluding object; and how a system also broadcasts/ propagates the message to other engines like the scene mapping in the user field of view and occlusion engine and applications which register for such data), the occlusion metadata to enable a renderer to be obtained by which to render the audio data into one or more speaker feeds that account for propagation of the sound in one of the two or more sound spaces (Paragraphs: 0104-0105: Geisner discusses how an audio engine which is a positional audio engine that receives input audio data and outputs audio data for the earphones to sound as if coming from the 
Geisner discloses the invention set forth above but does not specifically points out “the occlusion separating the soundfield into two or more sound spaces; and specifying, by the device, in a bitstream representative of audio data descriptive of the soundfield”
Jot however discloses a system wherein the occlusion separating the soundfield into two or more sound spaces (Col.2 lines 65-67, Col.3 lines 1-3, Col.4 lines 52-66, and Col.11 lines 19-22: Jot discusses how an Occlusion occurs when a wall that separates two environments comes between source and listener; and how Occlusion of sound is caused by a partition or wall separating two environments (rooms); Jot also discusses the effects on the direct sound and reverberation of occlusion caused by a wall located between a sound source and a listener, i.e. form Jot disclosure, it is obvious to one of ordinary skill in the art that occlusion separating the soundfield into two or more sound spaces); and specifying, by the device, in a bitstream representative of audio data descriptive of the soundfield (Col.2 lines 11-15: Jot discusses how a sound scene representing multiple sound sources at different positions relative to a listener located in a room). 
Considering claims 2 and 19, Geisner discloses the device of claims 1 and 18, wherein the one or more processors are further configured to obtain environment metadata describing a virtual environment in which the device resides, and wherein the one or more processors are configured to obtain, based on the occlusion metadata, the location, and the environment metadata, the renderer (Paragraphs: 0008 and 0104-0105: Geisner discusses how voice data files stored in user profile data or user profiles also identify a speaker with whom a person object 
Considering claims 6 and 23, Jot discloses the device of claims 1 and 18, wherein the occlusion metadata includes a direct path only indication representative of whether a direct path exists for the audio data or reverberation processing is to be applied to the audio data (Col.3 lines 16-30, Col.8 lines 40-53 and fig.3, 32, 36: Jot discloses a system with a Direct and reverberation path).  
Considering claim 7 and 24, Jot discloses the device of claim 1 and 18, wherein the occlusion metadata includes a low pass filter description representative of coefficients to describe low pass filter or a parametric description of the low pass filter (Col.4 lines 10-13, Col.3 lines 62-67 and fig.4, 42e: Low-pas filter).  
Considering claims 8 and 25, Geisner discloses the device of claims 1 and 18, wherein the occlusion metadata includes an indication of a location of the occlusion (Paragraphs: 0054-0055, 0081 and fig.4A: Geisner discusses how the environment may be identified by location data).  
Considering claim 10, Geisner discloses the device of claim 1, wherein the audio data comprises scene-based audio data (Paragraphs: 0008, 0040 and 0047: audio data for the occluded object is modified based on one or more physical properties associated with an occluding object, i.e. based on scene-based audio data).  
Considering claim 11, Geisner discloses the device of claim 1, wherein the audio data comprises object-based audio data (Paragraphs: 0074and 0082: Geisner discusses how a 3D positional audio engine with a sound recognition engine, and a scene mapping engine all in communication with each other; and how a metadata associated with any matched image data 
Considering claim 12, Jot discloses the device of claim 1, wherein the audio data comprises channel-based audio data (Col.2 lines 15-20 and fig.4, 60, 62: Jot discusses how each sound source processed by an associated source channel block to generate processed signals). 
Considering claim 15, Geisner discloses the device of claim 1, wherein the device includes a virtual reality headset coupled to one or more speakers configured to reproduce, based on the speaker feeds, the soundfield (Paragraphs: 0003, 0008 and 0104-0105: Geisner discusses a system providing realistic audiovisual occlusion between a real object and a virtual object by a head mounted, augmented reality display device system).    
Considering claim 16, Geisner discloses the device of claim 1, wherein the device includes an augmented reality headset coupled to one or more speakers configured to reproduce, based on the speaker feeds, the soundfield (Paragraphs: 0003 and 0104-0105: a head mounted, augmented reality display device system).  
Considering claim 17, Geisner discloses the device of claim 1, wherein the device includes one or more speakers configured to reproduce, based on the speaker feeds, the soundfield (Paragraphs: 0104-0105: Geisner discusses how audio data for virtual objects generated by an application can be output to the earphones to sound as if coming from the direction of the virtual object projected into the user field of view).  
4. Claims 5 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geisner et al. (US 20120206452) in view of Jot et al. (US 6,917,686) and further in view of Crawford et al. (US 8831255).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed before the effective filling date of the invention to modify the invention of Geisner and Jot, and modify a system wherein the occlusion metadata includes a volume attenuation factor representative of an amount a volume associated with the audio data is reduced while passing through the occlusion, as taught by Crawford, thus providing augmented audio to a listener wearing a headset of an augmented reality audio system, as discussed by Crawford.     

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K LAEKEMARIAM whose telephone number is (571)270-5149.  The examiner can normally be reached on 9:30-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YOSEF K LAEKEMARIAM/Examiner, Art Unit 2651                                                                                                                                                                                                              04/07/2021